Citation Nr: 0830205	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-05 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from July 1967 and July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in St. Paul, Minnesota.

The veteran appeared before the undersigned Veterans Law 
Judge in May 2008 and delivered sworn testimony at a hearing 
at the RO.


FINDING OF FACT

A VA psychologist has linked the veteran's anxiety disorder 
to combat-related trauma.


CONCLUSION OF LAW

An anxiety disorder was incurred in the veteran's active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in April 2006 the veteran was 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of the claim, the 
assistance that VA would provide to obtain evidence and 
information in support of the claim, and the evidence that 
should be submitted if there was no desire for VA to obtain 
such evidence.  VCAA notice was provided prior to the initial 
AOJ adjudication.  Pelegrini.

As no disability rating or effective date will be assigned in 
the decision herein, there can be no possibility of any 
prejudice to the appellant, under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
adjudicating the issue on appeal.

Duty to Assist

The veteran's service treatment reports are of record, as are 
VA and private medical records.  The veteran has undergone a 
VA examination with a medical opinion regarding a possible 
relationship between the disability on appeal and the 
veteran's military service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The veteran 
has not referenced any other pertinent, obtainable evidence 
that remains outstanding.  VA's duties to notify and assist 
are met.  Accordingly, the Board will address the merits of 
the claim.

Applicable Law

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and the claimed inservice stressor; and 
credible evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

The veteran asserts that he has anxiety and PTSD as a result 
of combat during his service in Vietnam.  The veteran's DD 
Form 214 reflects that the veteran's military occupational 
specialty was combat engineer.  He contends that his 
difficulties with sleeping and experiencing nightmares of 
combat in Vietnam pre-date his discharge from service.  
Service treatment records show no complaints of psychiatric 
problems.  The veteran's June 1969 service separation 
examination indicates that his psychiatric system was 
clinically evaluated as normal.

VA records beginning in February 2005 reflect diagnoses 
including anxiety disorder, alcohol abuse, and sleep 
disorder.

In a statement received in June 2006, the veteran's wife 
indicated that she and the veteran met in high school and 
were engaged prior to the veteran's leaving for Vietnam.  She 
stated, in pertinent part, as follows:

[The veteran] came home in December of 
1968 after serving his tour in Vietnam 
and we were married in January of 1969.  
I moved with him when he was stationed at 
Fort Hood in Texas.  I thought he would 
put his experiences behind him and we 
would live happily ever after.  In 
retrospect, having lived a few more 
years, I can see how naïve my thinking 
was.  How anyone could pick up where they 
left off after having been through day 
after week after month of not knowing 
whether they would be alive the next 
moment.  My first indication of trouble 
came shortly after we arrived in Texas.  
[The veteran] would spend hours at a bar, 
drinking.  I shrugged it off as his 
needing time to unwind.  But I also 
noticed he had a short temper and used 
any excuse to leave only to come home 
hours later having spent time at the bar.

We returned to Minnesota in July or 
August of 1969.  I was pregnant and [the 
veteran] returned to his civilian job.  
During those first years of our marriage, 
there was constant tension.  [The veteran 
] was short tempered, he woke startled or 
angry from dreams, he was argumentative 
and he continued to drink.  He never 
talked about his war experiences, so I 
assumed he left all that behind.  When he 
woke from a frightening dream, he would 
never admit it had any connection to the 
war.  If there was a loud, unexplained 
noise, he was on his feet in an instant 
in an exaggerated state of alert, often 
with a clenched fist.  I was irritated by 
his [b]ehavior and often told him he was 
over-reacting.  There was nothing I could 
say or do to calm him or reassure him.  
This was the pattern of our lives.  I 
tried to live with it, and he tried to 
get through each day.

The veteran's ex-wife then indicated that after 25 years, she 
left the marriage.  She then went on to state as follows:

One evening late in the winter, I was 
visiting and [the veteran] stood at the 
kitchen counter weeping telling me that 
he couldn't stop the dreams.  I asked 
what dreams.  He said that over and over 
again he would dream that he was still in 
Vietnam.  His words to me were, "Each 
dream lasts a year."  He said that he 
would dream that he had 10 months before 
he could come home, then it was 7 months, 
then 4 months ...... and that he lived an 
entire year each time he had that dream.  
He came to the conclusion that he wasn't 
handling things as well as he hoped and 
decided it was time to get professional 
help.  He said, "Maybe if I did this 
years ago, we would still be together."

In an October 2006 letter, the veteran's VA psychologist 
stated, in pertinent part, as follows:

Though [the veteran] did not endorse many 
of the symptoms of PTSD, he did endorse 
one re-experiencing symptom of frequent 
disturbing nightmares of combat-related 
events from the military and chronic 
sleep difficulties (one of the 
hyperarousal symptoms).  Given [that] 
these symptoms are [suggestive] of a 
trauma-related anxiety reaction, a 
diagnosis of Anxiety Disorder Not 
Otherwise Specified with PTSD features, 
was provided.

At his June May 2008 Board hearing, the veteran admitted that 
he had not sought treatment for psychiatric problems until 
years following service, but did testify that he experienced 
impaired sleeping and recurring memories beginning during 
service.  He indicated that the symptoms were always there 
and got worse and worse over time to the point that he could 
not deal with it anymore.

While the veteran asserts that he has PTSD, he has never 
contended that he has been clinically diagnosed with PTSD 
(other than an anxiety disorder with PTSD features), and the 
file does not reveal that he has been diagnosed with PTSD.  
As such, service connection for PTSD is not warranted.  

While the veteran has not been diagnosed with PTSD, the Board 
observes that VA has conceded (in the September 2006 rating 
decision) that the veteran was exposed to combat related 
stressors during his service as a combat engineer assigned to 
an engineer battalion during the Tet Counter Offensive 
campaign of 1968.  Comments from the veteran's VA 
psychologist contained in the October 2006 letter have 
essentially linked the veteran's anxiety disorder to his 
combat-related stressors.  While the October 2006 VA 
psychologist's is based, at least to some extent, on the 
veteran's self-reported history, the Board again notes that 
VA has conceded that the veteran experienced combat during 
service.  Further, the veteran's ex-wife has presented a 
statement essentially corroborating the veteran's assertions 
that he had anxiety-related symptoms that began during 
service.

Based on the foregoing, and resolving doubt in the veteran's 
favor, the Board finds that service connection for an anxiety 
disorder is warranted.


ORDER

Service connection for an anxiety disorder is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


